Citation Nr: 0601703	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE


Entitlement to an increased rating for degenerative disc 
disease at L5-S1, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision by the RO in Buffalo, New 
York that granted a 20 percent rating for service-connected 
degenerative disc disease at L5-S1.  In March 2005, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

In an October 2005 decision, the RO granted a 40 percent 
rating for service-connected degenerative disc disease at L5-
S1.


FINDINGS OF FACT

On December 9, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


